Name: Commission Regulation (EEC) No 2461/93 of 3 September 1993 correcting Regulation (EEC) No 2416/93 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 225/34 Official Journal of the European Communities 4. 9 . 93 COMMISSION REGULATION (EEC) No 2461/93 of 3 September 1993 correcting Regulation (EEC) No 2416/93 fixing the rates of the refunds applicable to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty read : '  used in the form of :   hulled or pearled grains of CN code 1104 4,877' : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular the third subparagraph of Article 13 (2) thereof, Whereas the amounts of the refunds applicable from 1 to 30 September 1993 were fixed by Commission Regulation (EEC) No 2416/93 ('); Whereas a check has revealed some errors ; whereas the Regulation in question should be corrected accordingly, opposite CN code Common wheat groats and spelt :1103 11 90 for : '  on exports of goods falling within CN code 1902 11 and 1902 19 to the United States of America 3,269', read : '  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2416/93 is hereby corrected as follows : 3,259'.  opposite CN code 1 005 90 00 maize : Article 2 for : '  used in the form of :   hulled or pearled grains of CN code 1104 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At the request of the party concerned, it shall apply from 1 September 1993 .4,377', This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 September 1993 . For the Commission Martin BANGEMANN Vice-President (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22 . (3) OJ No L 222, 1 . 9 . 1993, p. 24 .